DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “outer end of the threaded body” of Claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Claim Objections
Claim 13 is objected to because of the following informalities: Line 2 reading “the codification notch” should read --the at least one codification notch--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-10 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Lines 6-12 of Claim 1 read as follows, “mechanically prevent a connection of the male Luer lock connector with a female standard Luer connector that has a collar by abutment of the connection blocking element against the collar of the female standard Luer connector and to prevent a connection of the male Luer lock connector with a female standard Luer lock connector that has a collar by abutment of the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-8, 11, and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Young (USPGPub 2009/0299339).

Re Claim 1, Young discloses a male Luer lock connector (20) (Young Annotated Fig. 5, 5-1, and 6 below) comprising a tubular body (1) with a conical outer sheath (1-1); and a connection blocking element (6); wherein the connection blocking element (6) delimits a space around the tubular body (1), forms a codification stopper (6, 7) in an axial direction (as seen in 


    PNG
    media_image1.png
    264
    621
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    409
    523
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    284
    525
    media_image3.png
    Greyscale



Re Claim 4, Young discloses wherein the connection blocking element (6) comprises two opposed codification stoppers (6, 7) (Young Fig. 7 - wherein two parts of disc 6 are separated and opposed to one another by two notches 7).

Re Claim 5, Young discloses wherein the two opposed codification stoppers (6, 7) are shaped by two opposed protrusions (Young Fig. 7 - wherein the disc 6 protrudes inwardly and is split into two protrusions by notches 7).

Re Claim 6, Young discloses wherein the codification stoppers (6, 7) are equally shaped (Young Annotated Fig. 6 above, disc 6 is split into three equal portions).

Re Claim 7, Young discloses wherein the codification stoppers (6, 7) are differently shaped (Young Fig. 7 - wherein both portions of disc 6 separated by notches 7 are of different size).

Re Claim 8, Young discloses wherein the codification stopper (6, 7), seen in the axial direction (Young Annotated Fig. 6 above), comprises a segment of a circle (Young Fig. 6 - wherein each portion of disc 6 separated by notch 7 is a segment of a circle).

Re Claim 11, Young discloses a female Luer connector (30) (Young Annotated Figs. 5 and 6 above), comprising a hollow reception body (3) with a conical reception (30-2), and a collar (30-1) at the outer end of the reception body (3), wherein the collar (30-1) comprises at least one codification notch (8-1) at a radially outer side of the collar (30-1); and wherein a least one latching element (8) protrudes radially outwardly from the collar (30-1) (Young ¶ 0052-0058).

Re Claim 13, Young discloses wherein the codification notch (8-1), seen in an axial direction (Young Annotated Fig. 6 above), comprises a segment of a circle (Young Annotated Fig. 6 - wherein each portion of notch 8-1 separated by protuberance 8 is a segment of a circle).

Re Claim 14, Young discloses wherein the collar (30-1) comprises two radially opposing arranged codification notches (8-1) (Young Fig. 7 - wherein two protrusions separate two radially opposing notches).

Re Claim 15, Young discloses a connection system comprising a male Luer lock connector (30) according to Claim 1 (as seen in Young Annotated Figs. 5 and 6 above), and a female Luer lock connector (30), the female Luer lock connector (30) comprising a hollow reception body (3) with a conical reception (30-2), and a collar(30-1) at an outer end of the reception body (3) (as seen in Young Annotated Fig. 5 above; 4 0052), wherein the collar (30-1) comprises at least one codification notch (8-1) at a radially outer side of the collar (30-1); and wherein at least one latching element (8) protrudes radially outwardly from the collar (30-1), and wherein the at least one codification notch (8-1) of the female Luer lock connector (30) is inversely shaped to the codification stopper (6, 7) of the male Luer lock connector (20) (Young ¶ 0047, 0063-0064, 0072; Figs. 5-13; Annotated Figs. 5 and 6 above).

Re Claim 16, Young discloses wherein in association with a female standard Luer connector (30), and wherein, in use, the codification stopper (6, 7) abuts a collar (30-1) on the female standard Luer connector (30) to mechanically prevent a connection of the male Luer 

Re Claim 17, Young discloses a male Luer lock connector (20) (Young Annotated Figs. 5 and 6 above) comprising: a tubular body (1) with a conical outer sheath (1-1); and a connection blocking element (6); and means forming a codification stopper (6, 7) in an axial direction that mechanically prevent a connection of the male Luer lock connector (20) with a female standard Luer Lock connector (30) that has a collar (30-1) by abutment of the connection blocking element (6) against the collar (30-1) of the female standard Luer Lock connector (30) (Young ¶ 0047, 0063-0064, 0072; Figs. 5-13; Annotated Figs.5 and 6 above). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Young (USPGPub 2009/0299339).

Re Claim 6, Young discloses all of the limitations of Claim 4. Where it is determined that Young fails to disclose wherein the codification stoppers are equally shaped, the following In re Kuhle, 526 F.2d 553, 555, 188 USPQ7, 9 (CCPA 1975).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Young (U.S. PGPub 2009/0299339) in view of Levy et al. (U.S. PGPub 2009/0099552).

Re Claim 9, Young discloses all of the limitations of Claim 1. However, Young does not disclose wherein the connection blocking element is manufactured separately to the tubular body and comprises a hollow cylindrical reception with which the connection blocking element is connectable to the threaded body of the male Luer-Lock connector. Levy discloses a luer connection system with a connection blocking element (Levy Fig. 16) manufactured separately from a tubular body (Levy Fig. 13) and comprises a hollow cylindrical reception (120) with which the connection blocking element is connectable to a Luer-Lock connector for secure engagement thereto (Levy ¶ 0046-0048). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have 
	Furthermore, examiner notes, the use of a one piece construction as opposed to multiple different structures manufactured separately prior to assembly is merely a matter of obvious engineering choice. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the connection blocking element of Young manufactured separately where manufacture prior to assembly as opposed to single integral construction is merely a matter of obvious engineering choice.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Young (USPGPub 2009/0299339) in view of Schuessler (USPGPub 2016/0089528).

Re Claim 10, Young discloses all of the limitations of Claim 1. Young does not disclose wherein the connection blocking element is integrally formed with the male Luer connector. Schuessler discloses a male luer lock connector with a blocking element (Schuessler Fig. 1) wherein the connection blocking element is integrally formed with the male Luer connector for ease of manufacture (Schuessler Claim 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the connection blocking element of Young to be integrally formed with the male  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the connection blocking element of Young integrally formed with the male Luer connector where single integral construction as opposed to manufacture prior to assembly is merely a matter of obvious engineering choice.

Response to Arguments
Applicant’s arguments filed 08/02/2021 with respect to drawing objections, claim objections, and 112 indefinite rejection have been fully considered and are persuasive.  The drawing objections, claim objections, and 112 indefinite rejection have all been withdrawn. 

Applicant's arguments filed 08/02/2021 have been fully considered but they are not persuasive. At the bottom of Page 6, applicant states “Claim 1 now clearly specifies the connection blocking element is configured to mechanically prevent a connection of the male Luer connector with both a female standard Luer connector and a female standard Luer lock connector.” In the present case, it is unclear what the difference between these two structures is. Applicant’s specification refers to both a female standard Luer connector and a female standard Luer lock connector interchangeably as element 100. Examiner therefore is treating the two terms as the same structure and is finding applicant’s limitation indefinite. Applicant . 
	On Page 7 of the response, applicant next argues “claim 1 also specifies the male Luer lock connector further comprises a threaded body with an internal thread, wherein the codification stopper of the connection blocking element is attached to an outer end of the threaded body” and that prior art Young fails to disclose this limitation. However, Young discloses a threaded body, as seen in Young Fig. 5. Furthermore, the codification stopper, referred to as element 6, the disc and element 7, the notches within disc 6, are recited as being at an outer end prior to a threaded connection, Young ¶ 0050-0051. Applicant thereafter refers to a female standard Luer slip connector again, a structure not claimed in the present case. This argument is therefore moot. 
	At the bottom of Page 7, applicant’s arguments turn to Claim 11. Applicant argues “the alleged collar 30-1 is not a collar that has at least one codification notch at a radially outer side of the collar and at least one latching element that protrudes radially outwardly from the collar.” These structures are clearly shown in the provided annotated figures of Young above. In the present case, examiner recommends limiting the claims to the structural differences in the present case from that of prior art Young. In the present case, the collar extends radially . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225. The examiner can normally be reached 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R FREHE/Examiner, Art Unit 3783                                

/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                  
11/15/2021